ORDER DISMISSING APPEAL
On August 28, 2008, Plaintiffs/Appellants Myrna First, Agnes Ward and Linda Comes Last filed a Petition for Review of a July 21, 2008 Tribal Trial Court Order dismissing the matter. Defendant/Appel-lee David E. Boyd Sr. opposed review. The Petition for Review is denied.
Under Title I CCOJ Section 201, “The jurisdiction of the Court of Appeals shall extend to all appeals from final orders and judgments of the Tribal Court, The Court of Appeals shall review de novo all determinations of the Tribal Court on matters of law.” The grant or denial of a motion to dismiss is a question of law. Thus we review the Court’s legal conclusions de novo. We find no error in the Tribal Trial Court’s interpretation or application of Fort Peck Tribal Court Rules of Civil Procedure, Rule 7-1.
Therefore, IT IS HEREBY ORDERED that the Petition for Review is denied and the appeal is dismissed.